 

Exhibit 10.5

 

To: Export Finance   Commercial Support & Loan Implementation   ACI: CHC02C1  
37 place du Marché Saint Honoré   75001 Paris   France   Attention: Thierry
Anezo / Fatima Khalloufi       (as agent for the Lenders (as defined below))  
(the "Agent")       and       BNP Paribas   16 boulevard des Italiens   75009
Paris   France       Crédit Agricole Corporate and Investment Bank   9 quai du
Président Paul Doumer   92920 Paris La Défense Cedex   France       HSBC France
  103 avenue des Champs Elysées   75419 Paris   Cedex 08   France       Société
Générale   29 boulevard Haussmann   75009 Paris   France       (together the
"Lenders")

 

27 November 2015

 

Dear Sirs

 

We refer to:

 

1the loan facility agreement dated 22 September 2006 (as amended and/or restated
from time to time) made between (among others) (1) Norwegian Epic, Ltd.
(formerly known as F3 Two, Ltd.) as borrower (the "Borrower"), (2) the Lenders
and (3) the Agent on the terms and subject to the conditions of which the
Lenders agreed to make available to the Borrower their participations in a loan
facility of up to six hundred and sixty two million nine hundred and five
thousand three hundred and twenty Euro (EUR662,905,320) (the "Loan Agreement");
and

 

2the guarantee and indemnity dated 6 October 2006 (as amended and/or restated
from time to time) granted by NCL Corporation Ltd. (the "Guarantor") in favour
of

 

 Page 1



 

each of the Lenders and the Agent in respect of the Borrower's obligations under
the Loan Agreement (the "Guarantee").

 

Unless the context otherwise requires, terms and expressions not defined in this
Letter but whose meanings are defined in the Loan Agreement shall have the
meanings set out in the Loan Agreement.

 

We hereby request that you sign the Agreement and Acknowledgement to this
Letter. With effect from that time it shall be agreed between us that:

 

(a)the Loan Agreement shall be amended as follows:

 

(i)the following definitions shall be inserted at clause 1.1 (Definitions):

 

""Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, each other Obligor or the Subsidiaries
from time to time concerning or relating to bribery or corruption.";

 

""Person" shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.";

 

""Sanctioned Country" means, at any time, a country or territory which is itself
the subject or target of any Sanctions.";

 

""Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b)."; and

 

""Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.";

 

(ii)the following definitions at clause 1.1 (Definitions) shall be deleted:

 

"Group-Wide Lenders";

 

"Majority Group-Wide Lenders"; and

 

"Steering Committee";

 

(iii)clause 8.6 (Taxes, Increased Costs, Costs And Related Charges) shall be
deleted;

 

 Page 2



 

(iv)a new clause 9.2.16 shall be inserted as follows:

 

"9.2.16Sanctions

 

The Borrower and each other Obligor has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Borrower, each
other Obligor and the Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, each other Obligor, the Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower their directors and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Borrower or another Obligor being designated as a
Sanctioned Person. None of (a) the Borrower, any other Obligor, any Subsidiary
or any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower, another Obligor or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established by this Agreement, is a Sanctioned Person. No
borrowing, use of proceeds or other transaction contemplated by this Agreement
will violate any Anti-Corruption Law or applicable Sanctions.";

 

(v)in lines two and three of clause 10.2.1 (Information) the words "its
unaudited accounts for that year and a Certified Copy of" shall be deleted;

 

(vi)new clauses 10.12.6, 10.12.7 and 10.12.8 shall be inserted under
clause 10.12.5 (Pooling of earnings and charters) as follows:

 

"10.12.6any charter other than in the usual course of business of the Borrower;
or

 

10.12.7any charter directly or indirectly to another cruise line; or

 

10.12.8any charter for a period longer than two (2) months,"

 

and the current clauses 10.12.6 and 10.12.7 shall be renumbered as 10.12.9 and
10.12.10 respectively;

 

(vii)clause 30 (Steering Committee) shall be deleted; and

 

 Page 3



 

(viii)in clause 27 (Notices), the words:

 

"Structured Finance/Export Finance
ACI: CHA01A1
21 Place du Marché Saint-Honoré
75031 Paris Cedex 01
France

Facsimile: +33 01 4316 8184/+33 01 4298 0029
Attention: Mrs Dominique Laplasse (Team Head)/Mr Jean Philippe Poirier"

 

shall be amended to read:

 

"Export Finance
Commercial Support & Loan Implementation
ACI: CHC02C1
37 Place du Marché Saint Honoré
75001 Paris

France

Facsimile: +33 1 4316 8184/+33 1 4298 0029

Attention: Thierry Anezo / Fatima Khalloufi"

 

(b)the Guarantee shall be amended as follows:

 

(i)the following definitions at clause 1.1 (Definitions and Construction) shall
be deleted:

 

"Cash Sweep Lenders";

 

"Cash Sweep Determination Date";

 

"Cash Sweep Payment Date";

 

"Liquidity";

 

"Special Liquidity Sources";

 

"Special Liquidity Sources Determination Date";

 

"Special Liquidity Sources Payment Date";

 

"Total Cash Sweep Amount";

 

"Total Exceptional Prepayment Amount"; and

 

"Total Special Liquidity Sources Amount";

 

(ii)the following clauses shall be deleted:

 

(A)9.2.8, 9.2.9, 9.2.10 and 9.2.11 (General Undertakings: Positive Covenants);

 

(B)10.3 (General Undertakings: Negative Covenants);

 

(C)12 (Special Liquidity);

 

 Page 4



 

(D)13 (Chartering); and

 

(E)15 (Exceptional Prepayments);

 

(iii)a new clause 8.2.15 shall be inserted as follows:

 

"8.2.15the Guarantor and each other Obligor has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Guarantor,
each other Obligor and the Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Guarantor, each other Obligor, the Subsidiaries and their
respective officers and employees and to the knowledge of the Guarantor their
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in the Guarantor or another Obligor
being designated as a Sanctioned Person. None of:

 

(a)the Guarantor, any other Obligor, any Subsidiary or any of their respective
directors, officers or employees; or

 

(b)to the knowledge of the Guarantor, any agent of the Guarantor, another
Obligor or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established by the Loan Agreement,

 

is a Sanctioned Person. No borrowing, use of proceeds or other transactions
contemplated by the Loan Agreement will violate any Anti-Corruption Law or
applicable Sanctions.";

 

(iv)in clause 10.2.3 (General Undertakings: Negative Covenants), the words
"(excluding disposal of ships)" shall be amended to read "(excluding disposal of
the Vessel)";

 

(v)in clause 22.2 (Notices), the words "Structured Finance/Export Finance,
ACI:CHA01A1, 21 Place du Marché Saint-Honoré, 75031 Paris Cedex 01, France
marked for the attention of Mrs Dominique Laplasse (telefax no. +33 1 43 16 81
84)" shall be amended to read "Export Finance, Commercial Support & Loan
Implementation, ACI: CHC02C1, 37 place du Marché Saint Honoré, 75001 Paris,
France marked for the attention of Thierry Anezo and Fatima Khalloufi (telefax
no. +33 1 43 16 81 84)"; and

 

(vi)schedule 4 shall be deleted.

 

Except as expressly amended by or pursuant to this Letter, the Loan Agreement,
the Guarantee and the other Security Documents shall remain in full force and
effect and nothing contained in this Letter shall relieve the Borrower, the
Guarantor, the Manager or any other Obligor from any of its respective
obligations under any such documents.

 

This Letter may be executed in any number of counterparts and all such
counterparts taken together shall be deemed to constitute one and the same
agreement.

 

 Page 5



 

This Letter and any non-contractual obligations arising from or in connection
with it shall be governed by English law.

 

Please confirm your agreement to the terms of this Letter by returning this
Letter and the Agreement and Acknowledgement countersigned by the Agent and each
of the Lenders.

 

Yours faithfully

 

Signed and delivered as a deed   /s/Daniel S. Farkas   as duly authorised  
signature   for and on behalf of     Norwegian Epic Ltd.   Daniel S. Farkas   in
the presence of:   print name       Director           signature       of
witness   /s/ Gabriel Herrera                 name Gabriel Herrera         print
name of witness     address 7665 Corporate Center Dr.         Miami, FL 33126  
   

 

Signed and delivered as a deed   /s/Howard Flanders   as duly authorised  
signature   for and on behalf of     NCL Corporation Ltd.   Howard Flanders   in
the presence of:   print name       Officer           signature       of
witness   /s/Gabriel Herrera                 name Gabriel Herrera         print
name of witness     address 7665 Corporate Center Dr.         Miami, FL 33126  
   

 

 Page 6



 

Signed and delivered as a deed   /s/Daniel S. Farkas   as duly authorised  
signature   for and on behalf of     NCL (Bahamas) Ltd.   Daniel S. Farkas   in
the presence of:   print name       Director           signature       of
witness  /s/Gabriel Herrera                 name Gabriel Herrera         print
name of witness     address 7665 Corporate Center Dr.         Miami, FL 33126  
   

 

 Page 7



 

Agreement and Acknowledgement

 

Dated  27 November 2015

 

For good and valuable consideration, receipt of which we hereby acknowledge, we
agree to and acknowledge the content of your letter dated  27 November 2015.

 

Signed and delivered as a deed   /s/Jennifer Ashford   as duly authorised  
signature   for and on behalf of     BNP Paribas (as Agent)   Jennifer Ashford  
in the presence of:   print name       Attorney-in-fact   signature       of
witness /s/Chiara Larghi                 name Chiara Larghi         print name
of witness     address Stephenson Harwood LLP         1 Finsbury Circus        
EC2M 7SH      

 

Signed and delivered as a deed   /s/Jennifer Ashford   as duly authorised  
signature   for and on behalf of     BNP Paribas (as Lender)   Jennifer Ashford
  in the presence of:   print name       Attorney-in-fact   signature       of
witness /s/Chiara Larghi                 name Chiara Larghi         print name
of witness     address Stephenson Harwood LLP         1 Finsbury Circus        
EC2M 7SH      

 

 Page 8



 

Signed and delivered as a deed   /s/Jennifer Ashford   as duly authorised  
signature   for and on behalf of     Crédit Agricole Corporate and Investment
Bank   Jennifer Ashford   in the presence of:   print name      
Attorney-in-fact   signature       of witness /s/Chiara Larghi                
name Chiara Larghi         print name of witness     address Stephenson Harwood
LLP         1 Finsbury Circus         London, EC2M 7SH      

 

Signed and delivered as a deed   /s/Jennifer Ashford   as duly authorised  
signature   for and on behalf of     HSBC France   Jennifer Ashford   in the
presence of:   print name       Attorney-in-fact   signature       of witness
/s/ Chiara Larghi                 name Chiara Larghi         print name of
witness     address Stephenson Harwood LLP         1 Finsbury Circus        
London, EC2M 7SH      

 

 Page 9



 

Signed and delivered as a deed   /s/Jennifer Ashford   as duly authorised  
signature   for and on behalf of     Société Générale   Jennifer Ashford   in
the presence of:   print name       Attorney-in-fact   signature       of
witness                   name /s/Chiara Larghi         print name of witness  
  address Stephenson Harwood LLP         1 Finsbury Circus         London, EC2M
7SH      

 

 Page 10

 